A0 2458 Rev GASHAPRUGORACAKS Gy Hocument 37 Filed 08/17/21 PagelD.61 Pageilofil ——

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)
Jose Silvino Ibarra-Murietta Case Number: 20-cr-03444-KSC
also known as
Martin Ortiz-Castaneda PaytonRandie FE Ii EG) |
Defendant's Attorney
REGISTRATION NO. 76360198 AUG 17 2021
THE DEFENDANT: CLERK, <a
&J pleaded guilty to count(s)_1 OF THE SUPERSEDING INFORMATIO GUISDEMEANOR) AUrORNA

 

 

 

C) was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325(a)(1) Attempted Entry by an Alien (Misdemeanor) l

CI The defendant has been found not guilty on count(s)

 

Count(s) UNDERLYING INDICTMENT dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED
Assessment: $10 WAIVED
Fine: WAIVED
CL] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

8/17/2021

Date of Imposition of Sentence
‘ —*

    

gg —

 

 

sO oe — St
RABLE KAREN S. CRAWFORD
UNITED STATES MAGISTRATE JUDGE
